HEDRICK, Judge.
Defendant brings forward one assignment of error on appeal. He argues that the trial judge committed prejudicial error in denying his motions to play, in the presence of the jury, a tape recording of testimony from his preliminary hearing for the purpose of impeachment. We do not agree.
The tape recording in question contained testimony of two witnesses from the prior proceeding which defendant contends placed him in a certain pawn shop on 3 April 1981, a date for which he was able to offer an alibi. At trial, the evidence from these witnesses was that defendant pawned certain stolen goods at 4:40 p.m. on the date of the robbery, 2 April 1981. During an in*356tensive cross examination by defendant’s counsel, both witnesses explained that any discrepancy in the dates was due to a bookkeeping procedure in which after 4:00 p.m. on 2 April the pawn ticket would have been “turned over” to reflect a transaction on the next day, 3 April. Even were we to concede for the sake of argument that the testimony of these witnesses at the preliminary hearing and at trial was entirely inconsistent, there has been no prejudice to the defendant in the denial of his request to play the tape recording before the jury. Where a defendant is given full opportunity to impeach a witness on the witness stand through questions concerning contradictory statements made on another occasion, he may not object to the court’s denial of a request to further embellish his cross examination by means of a recording device. State v. Yoes and Hale v. State, 271 N.C. 616, 157 S.E. 2d 386 (1967); State v. Brackett, 55 N.C. App. 410, 285 S.E. 2d 852 (1982). We also note that defendant made no attempt to introduce the tape recording for impeachment purposes when he was presenting his own evidence. Id.
We hold the defendant had a fair trial free of prejudicial error.
No error.
Judges Wells and Hill concur.